DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 October 2021 has been entered.  Claims 5 and 8 – 16 are pending and currently being examined.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The previously made drawing objections are hereby withdrawn in view of cancellation of Claim 7.

Claim Rejections - 35 USC § 112
The previously made 112 rejections are hereby withdrawn in view of suitable amendments to Claim 5 submitted with applicant’s response.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 9 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Barr (US Patent 1,008,519 A) in view of Baron (PG Pub US 20090321607 A1) and further in view of Sueda (US Patent 10,247,453 B2).

    PNG
    media_image1.png
    420
    615
    media_image1.png
    Greyscale

Annotated Figure 2 of Barr
In Re Claim 5, the Figure 2 embodiment of Barr discloses a compressor, which comprises a compressor head (1), a motor (31 and 7 combined), a cooler (12) and a support frame (see shaded area in the annotated figure above).
However, Barr does not disclose a bearing beam.
Nevertheless, Baron discloses a centrifugal compressor (see where label 18 points to in Figure 2, which depicts a volute and radial outlet of a typical centrifugal device, note that an impeller is not claimed), which comprises a compressor head (18, see description of 18 in paragraph [0012], based on applicant’s disclosure it will be assumed that the compressor head refers to a device that compresses fluid), a motor (12/16), a support frame (60 on the motor side i.e. part of 54), a bearing beam (40);

the compressor head (18) and the motor (12/16) are disposed above the bearing beam (14) and fixedly mounted on the bearing beam (40) as depicted in Figure 1, wherein a first damping pad (56 -part of 54) is provided vertically between the support frame (60) and the first end (34 on the motor side) of the bearing beam (40) as depicted in Figure 3, the first damping pad (56 -part of 54) being fixedly connected to the support frame (60) and the bearing beam (40) (in the assembled apparatus depicted in Figure 1 and Figure 2), respectively,
wherein a second damping pad (56 - part of 50 or 52) is provided between mounting surface (26) and a second end (32) of the bearing beam, the second damping pad (56 - part of 50 or 52) being fixedly connected to the second end (32) of the bearing beam (40) (in the assembled apparatus depicted in Figure 2),
and wherein the first damping pad (56 -part of 54) and the second damping pad (56 - part of 50 or 52) comprising metal wire configured to have damping characteristics (paragraph [0017] states that the damping pad 56 is made of a resilient wire mesh capable of absorbing vibration - i.e. having damping characteristics; a wire must be metal).

    PNG
    media_image2.png
    718
    1412
    media_image2.png
    Greyscale

Annotated Figure 2 of Barr and Figure 1 of Baron
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the compressor of Barr to incorporate the bearing beam, damping pads and support frame below the motor-compressor combination as taught by Baron for the purpose of absorbing vibration and promoting smooth and quiet operation.
Although the centrifugal compressor of Barr / Baron must be installed somewhere, they do not explicitly disclose a chassis.

    PNG
    media_image3.png
    527
    656
    media_image3.png
    Greyscale

Annotated Figure 2 of Sueda
Nevertheless, Figure 2 of Sueda discloses a compressor head (11), motor (12) and cooler (24) mounted on a chassis (3); the chassis (3) being a base frame of the compressor (it is the lowest frame of the apparatus and is therefore clearly a base of the compressor) and comprising a top planar surface (best depicted in Figure 4) having opposite ends (Figure 4 depicts a rectangular shape with an end to the left of the figure and an end to the right of the figure), wherein the cooler (24) and the support frame (18) are fixedly mounted on the top planar surface of the chassis (3) as depicted in Figure 4.  The claimed first part and second part are annotated in the Figure 2 reproduced above, the second part is below the motor (12).

    PNG
    media_image4.png
    700
    1324
    media_image4.png
    Greyscale

Annotated Figure 1 of Sueda and Figure 2 of Barr
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to mount the centrifugal compressor of Barr / Baron on a chassis as taught by Sueda in order to provide a chassis that also provides support for external piping. 

In Re Claim 9, the Figure 2 embodiment of Barr discloses a compressor, which comprises a compressor head (1), a motor (31 and 7 combined), a cooler (12) and a vertical support frame (see shaded area in the annotated figure above).
However, Barr does not disclose a bearing beam.
Nevertheless, Baron discloses a centrifugal compressor (see where label 18 points to in Figure 2, which depicts a volute and radial outlet of a typical centrifugal device, note that an impeller is not claimed), which comprises a compressor head (18, see description of 18 in paragraph [0012], based on applicant’s disclosure it will be 
a first damping pad (56 -part of 54), and a second damping pad (56 - part of 50 or 52); the bearing beam (40) disposed horizontally (as depicted) above the vertical support frame (60), the vertical support frame (60) being provided vertically (as depicted) to support a first end (34 on the motor side) of the bearing beam (40) and (50/52) supports a second end (32 on the compressor side) of the bearing beam (40), the compressor head (18) and the motor (12/16) are disposed above the bearing beam (40) as depicted in Figure 1, the compressor head (18) and the motor (12/16) are fixedly mounted on the bearing beam (40) (via 46 and 48 respectively), the first damping pad (56 -part of 54) is between the vertical support frame (60) and the bearing beam (40), the first damping pad (56 -part of 54) is fixedly connected to the support frame (60) and the bearing beam (40) as depicted, and the second damping pad (56 - part of 50 or 52) is provided above the supporting surface (26) and between the bearing beam (40) and the support surface (26), wherein the second damping pad (56 - part of 50 or 52) is fixedly connected to the bearing beam (40) as depicted, wherein the first damping pad (56 -part of 54) and the second damping pad (56 - part of 50 or 52) comprising metal wire configured to have damping characteristics (paragraph [0017] states that the damping pad 56 is made of a resilient wire mesh capable of absorbing vibration - i.e. having damping characteristics; a wire must be metal).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the compressor of Barr to 
Although the centrifugal compressor of Barr / Baron must be installed somewhere, they do not explicitly disclose a chassis and a tank.
Nevertheless, Figure 2 of Sueda discloses a compressor head (11), motor (12) and cooler (24) mounted on a chassis (3); the chassis (3) consisting of a base frame (it is the rectangular shape frame depicted in Figure 4, it is the lowest frame of the apparatus and is therefore clearly a base of the compressor), the base frame (3) comprising a top planar surface (best depicted in Figure 4) having opposite ends (Figure 4 depicts a rectangular shape with an end to the left of the figure and an end to the right of the figure), wherein the cooler (24) and the support frame (18) are fixedly mounted on the top planar surface of the chassis (3) as depicted in Figure 4.  The claimed first part and second part are annotated in the Figure 2 reproduced above, the second part is below the motor (12).  Sueda also discloses a tank of lubricating oil (Column 2, Lines 22 – 25) that is mounted to the bearing beam (14), therefore it is not used as a bearing member.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to mount the centrifugal compressor of Barr / Baron on a chassis as taught by Sueda for the purpose of imparting modularity to the apparatus, thus making it transportable by truck to a remote location. The chassis is then positioned at the location and forms the base for the equipment.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the bearing beam of the centrifugal compressor of Barr / Baron to incorporate an oil tank as taught by Sueda for the purpose of lubricating the compressor.

In Re Claim 10, Barr, Baron and Sueda disclose all the limitations of Claim 5, Although Barr does not disclose preventing vibration transmission, however, Baron teaches that the centrifugal compressor (18) is configured in a way such that a vibration is prevented from being transmitted from the compressor head (18) and the motor (12/16) to the chassis (26) (paragraph [0057] teaches that the mounting is “anti-vibration”, which means vibration from the compressor/motor is not transmitted to the chassis 26).

In Re Claim 11, Barr, Baron and Sueda disclose all the limitations of Claim 5, Although Barr does not disclose isolating vibration, however, Baron teaches that the first damping pad (56 -part of 54), the second damping pad (56 - part of 50 or 52), the support frame (60) and the bearing beam (40) are configured to isolate vibration (paragraph [0057] teaches that the mounting is “anti-vibration”, which means vibration from the compressor/motor is isolated from the chassis 26).

In Re Claim 12, Barr, Baron and Sueda disclose all the limitations of Claim 9, Although Barr does not disclose isolating vibration, however, Baron teaches that the first damping pad (56 -part of 54), the second damping pad (56 - part of 50 or 52), the 

In Re Claim 13, Barr, Baron and Sueda disclose all the limitations of Claim 5, although Barr does not disclose avoiding a resonance problem, however, Baron teaches that the first damping pad (56 -part of 54), the second damping pad (56 - part of 50 or 52), the support frame (60) and the bearing beam (40) are configured to avoid a resonance problem (resonance is the phenomenon of increased vibration amplitude when an oscillating force is applied at a natural resonant frequency of a dynamic system, paragraph [0017] teaches that the damping pad 56 is manufactured from a material that absorbs vibration, therefore the bearing beam is configured to avoid a resonance problem).

In Re Claim 14, Barr, Baron and Sueda disclose all the limitations of Claim 9, although Barr does not disclose avoiding a resonance problem, however, Baron teaches that the first damping pad (56 -part of 54), the second damping pad (56 - part of 50 or 52), the support frame (60) and the bearing beam (40) are configured to avoid a resonance problem (resonance is the phenomenon of increased vibration amplitude when an oscillating force is applied at a natural resonant frequency of a dynamic system, paragraph [0017] teaches that the damping pad 56 is manufactured from a material that absorbs vibration, therefore the bearing beam is configured to avoid a resonance problem).



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Barr (US Patent 1,008,519 A) in view of Baron (PG Pub US 20090321607 A1) and in view of Sueda (US Patent 10,247,453 B2) and further in view of Muir (US Patent 5,626,468 A).
In Re Claim 8, Barr, Baron and Sueda disclose all the limitations of Claim 5, however, Barr does not disclose an oil tank.
Nevertheless, Muir discloses an oil tank (52 in Figure 2) fixedly mounted on the chassis (10).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate an oil tank as taught by Muir on the chassis of Barr / Baron / Sueda for the purpose of preventing wastage of leaked oil from the compressor by collecting it (and subsequently recycling the oil).


Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Barr (US Patent 1,008,519 A) in view of Baron (PG Pub US 20090321607 A1) and in view of Sueda (US Patent 10,247,453 B2) and further in view of Janzen (PG Pub US 20140349827 A1).
In Re Claims 15 and 16, Barr, Baron and Sueda teaches all the limitations of Claims 5 and 9 respectively, although Baron discloses the first damping pad (56 -part of 54), the second damping pad (56 - part of 50 or 52), the support frame (60) and the 
Nevertheless, Janzen teaches in paragraph [0005] that a natural frequency of a complete machine (compressor) avoids a section of 50-60 Hz (natural frequency is the frequency at which a system tends to oscillate in the absence of damping; damping material is capable of absorbing vibrations that would otherwise result when a dynamic system vibrates at a frequency of 50 – 60 Hz as stated in paragraph [0005]; since the damping material ensures that the compressor does not vibrate in 50 – 60 Hz range as stated in paragraph [0005], the natural frequency of the compressor cannot be in that range and is therefore avoided).  The variable: Natural frequency (50 – 60 Hz) is a result effective variable because a dynamic system operating at the values of 50 – 60 Hz for this variable results in vibrations effected due to resonance. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to design the system of Barr / Baron /  Sueda such that a natural frequency of 50 – 60 Hz is avoided as taught Janzen because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.


Response to Arguments
Applicant has argued on Page 9 of Applicant’s Response that “Barr uses the “minimum floor space.” (Page 1, lines 40-41) There is no suggestion to separate the crankcase into two parts, as shown in the drawing on page 7 of the Office Action”.
Examiner’s Response: Applicant’s argument is not commensurate with the scope of the limitations present in the claims (there is no crankcase limitation).  In the referenced figure reproduced on Page 7 of the previous office action, the examiner was only identifying the support frame, and two parts of a top planar surface on which the compressor and motor are mounted.  In the rejection, the examiner never stated that the crankcase is being split into two parts.

Applicant has argued on Page 9 of Applicant’s Response that “The alleged “support frame” of Barr rests on the floor of the factory. In contrast, the “support frame” of claims 5 and 7 is “fixedly mounted on ... the top planar surface of the chassis.”
Examiner’s Response: The “support frame” is a structural element that provides support regardless of whether it rests on the floor of a factory or whether it rests on a chassis.  The limitation of fixedly mounting on a chassis is disclosed by the Sueda reference and not by Barr as applicant alleges.  Note that there is no disclosure in Barr that the support frame rests on the floor OF THE FACTORY as alleged.  Barr simply states that floor space is minimized, the floor could for example be the chassis of Sueda.

Applicant has argued on Page 10 of Applicant’s Response that “Moreover, the crankcase supports the motor in Barr. In contrast, in the present claims 5 and 7, the 
Examiner’s Response: The crankcase housing of Barr is analogous to a support frame because it clearly supports the motor as admitted by applicant.  Barr is not being relied upon for the bearing beam, Baron is being relied upon for that, Baron clearly discloses an intermediate bearing beam between the motor and a supporting surface, the bearing beam being is supported by support frame (60).  Therefore one skilled in the art would incorporate the bearing beam of Baron between the motor and a supporting frame of Barr.

Applicant has argued on Page 12 of Applicant’s Response that “Instead, the skilled person would have understood that the lower plate 60 of Baron is simply a lower plate 60 positioned on the base surface 26 that is a deck or floor or other suitable surface, where the lower plate 60 is not provided vertically”.

    PNG
    media_image5.png
    597
    665
    media_image5.png
    Greyscale

Annotated excerpt of Figure 2 of Baron
Examiner’s Response: The limitation “the support frame is provided vertically” is clearly met by element (60) as illustrated by the annotated figure above.  Element 60 does extend in the vertical direction.  There are no claimed structural details for the support frame other than that it is “provided vertically”.  The top surface of element (60) clearly provides support.

Applicant has argued on Page 12 of Applicant’s Response that “the skilled person would not have observed any evidence in Baron that the resilient layer 56 is above any cooler and, even more so, between the second end of the lower surface 44 and a cooler”.
Examiner’s Response: Baron is not being relied upon for the teaching of a cooler as alleged by applicant, Baron is being relied upon for the teaching of a bearing beam that resiliently supports a motor and compressor for the purpose of absorbing vibration and promoting smooth operation (paragraph [0017]). The primary reference Barr is being relied upon for the compressor assembly being supported by the cooler (12).   The top support surface of the cooler (12) of Barr is a flat surface as shown in Figure 2,  this top support surface would be equated by one skilled in the art to the flat base surface (26) of Baron because it is a “suitable surface for supporting {a} power system”  as described in paragraph [0013] of Baron.  The motivation to incorporate the bearing beam between the cooler and the compressor is to resiliently support the compressor so as to prevent vibrations generated by the compressor from being transferred to the cooler (see paragraph [0017] of Baron).


Applicant has argued on Page 12 of Applicant’s Response that “The Office Action then asserts that Figure 2 of U.S. Patent No, 10247453 (Sueda) discloses a chassis. However, the word “chassis” does not appear in Sueda .. .. Applicant submits that the words of a claim must given their plain meaning which means the ordinary and customary meaning given to the term and interpreted in light of the specification (see 
Examiner’s Response: The Merriam Webster dictionary definition of chassis is “The supporting frame of a structure”.  The designated chassis (3) of Sueda clearly meets this definition.  The chassis (3) clearly supports the cooler (24), motor (12), compressor (11) along with several other structures.

Applicant has argued on Page 13 of Applicant’s Response that with reference to the motivation to combine the Barr reference with the Sueda reference provided by examiner, “Applicant also notes that “external piping” is not recited in the present claims or specification.”.
Examiner’s Response: Use of common sense does not require a "specific hint or suggestion in a particular reference," only a reasoned explanation that avoids conclusory generalizations - DyStar Textilfarben GmbH v. C.H. Patrick Co., 464 F.3d 1356, 1366 (Fed. Cir. 2006)].  The motivation to combine the chassis of Sueda with Barr does not need to be expressly provided in the cited references. Common sense dictates that external piping is present in the compressor of Barr to deliver the input gas to the compressor.  This external piping is also referenced by Sueda (element 31; Column 4, Line 13). The external piping needs to be supported, and the chassis frame of Sueda provides a solution to the problem of how to support the external piping.

Applicant has also presented arguments attacking the Barr, Baron and Sueda references individually for limitations not being disclosed, when the examiner is not 
Examiner’s Response: MPEP 2145, Section IV states: One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck  & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928. The examiner can normally be reached Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/D.G.K/Examiner, Art Unit 3746                                                                                                                                                                                                        
/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746